DETAILED ACTION
Status of the Claims
Claims 13-27 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the accessory" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the direction" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claims 13-15 are rejected as stated above because due to their dependency from claim 1 they are also indefinite.

Claim 16 recites the limitation "the frame" in line 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the towing light" in line 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17-27 are rejected as stated above because due to their dependency from claim 13 they are also indefinite.

Claim 19 recites the limitation "the frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the attachment member" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
27 recites the limitation "the attachment member" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Herberholt (US 20120287662) in view of Schrag (US 20190111832), in view of Dixon (US 20180043821).
Regarding claim 13, Herberholt disclosed a light assembly, comprising
mounting one or more suction cups of the accessory to surface(s) of the vehicle; 
towing, or wrecking vehicles. 
[0024] As shown in FIGS. 1-3, the mounting assembly 18 includes a pivotable bracket 22 and suction cups 24 for releasably attaching the light assembly 10 to the windshield W of the vehicle V.
adjusting the direction of the tow lights relative to the one or more suction cups to face a required direction for towing; and 
[0027] As shown, the first arm 28 and base 26 can be pivoted to bring the remote end 36 generally into engagement with the windshield W. The visor 16 is then pivoted downward in order to sit flush against the windshield W, thereby preventing emitted light from shining into the passenger compartment P of the vehicle V. To install the illustrated interior light assembly 10, a user would attach the suction cups 24 to the interior surface of the windshield W in any desired location. Once the interior light assembly 10 is attached to the windshield W, the user can pivot the visor 16 to an angle that generally follows the angle of the windshield. The user can also adjust the position of the pivotable bracket 22 so to facilitate generally flush engagement of the visor 16 with the windshield W. 
Herberholt did not disclose magnetically mounting a set of tow lights to an attachment member of the towing accessory; 
Schrag teaches a trailer visibility safety system wherein [0032] The safety lights 106 may be mounted at any set of desired locations, and may be movable by a driver to different locations on the trailer 104. The lights 106 may be permanently built into the structure of the trailer 104, magnetically affixed, and/or mounted to a set of docking stations that are otherwise affixed to the exterior surface of the trailer 104. 
Herberholt and Schrag are considered to be analogous art because they pertain to safety lights for vehicles. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate magnetically mounting a set of tow lights to an attachment member of the towing accessory for Herberholt’s light assembly in order to provide flexibility in mounting the lights.
Herberholt did not disclose communicatively coupling the tow lights to a tow vehicle.
Dixon teaches a lighting system for a vehicle wherein [0063] With reference to FIG. 1A, in an embodiment of the invention, a motor vehicle 2 comprises a lighting system 4 electrically connected with a trailer 6 having a plurality of additional lights 8a-j. The trailer 6 is also hitched to the vehicle 2 for towing. {a motor vehicle 2 thus a tow vehicle, electrically connected with thus communicatively coupling}
[0074] The vehicle lights 14a-k are to be matched by the additional lights 8a-j in use. Accordingly, the additional lights 8a-j are wired to a trailer plug 34, which is co-operable with the tow-bar socket 20 to connect the additional lights 8a-j to the appropriate connecting interfaces 22a-h
[0075] Advantageously, the lighting system 4 of the vehicle 2 is configured to operate in a light testing mode. The system comprises a user interface, in the form of a trailer light test button 36 near the tow-bar socket 20 of the vehicle, with which the controller 24 can be switched by a user into a light testing mode. In the light testing mode the controller 24 is configured to supply light-activating power to each of the vehicle lights 14a-k, 14z and to each of the associated connecting interfaces 22a-h in a sequence for inspecting whether the additional lights 8a-j connected to the connecting interfaces match the vehicle lights 14a-k, 14z, as will be described. 
Herberholt and Dixon are considered to be analogous art because they pertain to safety lights for vehicles. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate communicatively coupling the tow lights to a tow vehicle for Herberholt’s light assembly in order to provide control for the lights when the vehicle is being towed.
	Regarding claim 14, Herberholt did not disclose further comprising locking the suction cups in a compressed state.
	Examiner takes official notice that it is well known in the art when a suction cup attached to an object, the suction cup is normally in a compressed stated so that lower air press inside the suction cup would keep the suction cup firmly attached to the object.
	Regarding claim 15, Herberholt disclosed further [0026] In one embodiment, the visor 16 is pivotably mounted on the housing 12 to facilitate flush engagement of the remote end 36 of the visor with the windshield W. The visor 16 pivots, as best shown in FIGS. 5A and 5B, to an angle that allows for flush engagement of the remote end 36 with the windshield W. FIG. 5A shows a first possible position of the visor 16 relative to the housing 12, and FIG. 5B shows a second possible position, wherein the remote end 36 of the visor is pivoted downward from the first position. The visor 16 can be pivotably mounted on the housing 12 by at least one pivot pin, such as screw 38.
	


Comments
There are currently no art rejection to claims 16-27.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685